Citation Nr: 1826027	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  09-35 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for right rotator cuff tear associated with service-connected left shoulder disability, from December 1, 2006.  

2.  Entitlement to an evaluation in excess of 20 percent for left shoulder impingement, tendonitis, and degenerative arthritis as the residual disability of an in-service left humerus fracture, prior to July 16, 2009.  

3.  Entitlement to an evaluation in excess of 30 percent for left shoulder impingement, tendonitis, and degenerative arthritis as the residual disability of an in-service left humerus fracture from July 16, 2009.  

4.  Entitlement to service connection for weakness, deterioration of the muscle in both arms and cramping of both hands, to include as due to service-connected right and left shoulder disabilities.  

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

T. Grzeczkowicz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1961 through January 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2007 and August 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The August 2007 rating decision continued the existing 20 percent evaluation for the Veteran's left shoulder disability, and awarded service connection for his right shoulder disability with a staged initial rating.  The RO assigned a staged rating in order to award a temporary total convalescent evaluation following October 2006 surgery, under 38 C.F.R. § 4.30, and a 10 percent evaluation effective December 1, 2006, following the end of the convalescence period.  The RO also denied TDIU.  An August 2012 rating, in pertinent part, denied service connection for weakness, deterioration of the muscle in both arms and cramping of both hands and TDIU.

During the pendency of the appeal, the RO issued a July 2009 Statement of the Case (SOC) increasing the evaluation for the Veteran's left shoulder disability to 30 percent effective July 16, 2009, and increasing the initial evaluation for his right shoulder disability from 10 percent to 20 percent, effective December 1, 2006.  As such, the Veteran's left shoulder disability is currently assigned a 20 percent evaluation prior to July 16, 2009, and a 30 percent evaluation from July 16, 2009.  His right shoulder disability is currently assigned a 20 percent evaluation as of December 1, 2006.  Applicable law mandates that, when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the issues of entitlement to higher evaluations remain on appeal and have been recharacterized as reflected on the title page.  Prior to December 1, 2006, however, the Veteran is in receipt of a 100 percent rating for his right shoulder disability.  Therefore, prior to December 1, 2006, he is already in receipt of the maximum possible rating for this disability.  Accordingly, while evidence prior to December 1, 2006, will be considered, the Board will not disturb the temporary total evaluation for his right shoulder disability and that issue is not listed on the title page.  

The September 2012 rating decision, in pertinent part, denied the Veteran entitlement to service connection for weakness, deterioration of the muscle in both arms and cramping of both hands.  

The Veteran testified at two Board hearings in this appeal, before two different Veterans Law Judges (VLJs).  The first hearing was held in June 2016, and the second hearing was held in September 2017.  Because two different VLJs held hearings in this appeal, the following decision will be reviewed and signed by a panel of three VLJs, which includes the VLJs who presided over the two Board hearings.  See 38 C.F.R. § 20.707 (2017).  Although the Veteran has not been afforded a hearing before the third VLJ with respect to this claim, the Board finds that remand for an additional hearing is not necessary because the Veteran waived his right to a hearing before the third VLJ during his September 2017 hearing.  

In September 2016, the Board remanded the claims for additional development.  Pursuant to the Board's remand, the agency of original jurisdiction (AOJ) scheduled the Veteran for appropriate VA examinations, searched for outstanding VA treatment records, provided appropriate notice to the Veteran, and issued a supplemental statement of the case.  Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's remand.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).


FINDINGS OF FACT

1.  The Veteran is left hand dominant.  

2.  From December 1, 2006, the Veteran's right shoulder disability is manifested by pain, limited range of motion of 45 degrees of flexion, 60 degrees abduction, external rotation of 10 degrees, and internal rotation to 10 degrees.

3.  Prior to July 16, 2009, the Veteran's left shoulder impingement, tendonitis, and degenerative arthritis as the residual disability of an in-service left humerus fracture were not manifested by arm motion limited at the shoulder level.  

4.  From July 16, 2009, the Veteran's left shoulder impingement, tendonitis, and degenerative arthritis as the residual disability of an in-service left humerus fracture, are not manifested by arm motion limited to 25 degrees from side.  

5.  The Veteran does not have current weakness, deterioration of the muscle in both arms and cramping of both hands disability that is separate and distinct from and due to his right and left shoulder disabilities that have already been service connected.  

6.  The Veteran is not shown to be unable to secure or follow substantially gainful employment due to his service-connected disabilities. 


CONCLUSIONS OF LAW

1.  From December 1, 2006, the criteria for an initial rating is excess of 20 percent for right rotator cuff tear associated with service-connected left shoulder disability are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5299-5203 (2017).

2.  For the period prior to July 16, 2009, the criteria for an evaluation in excess of 20 percent for left shoulder impingement, tendonitis, and degenerative arthritis as the residual disability of an in-service left humerus fracture have not been met.  38 U.S.C. §§ 1155, 5103, 5103A (2012); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5201 (2017).

3.  For the period from July 16, 2009, the criteria for a rating in excess of 30 percent for the left shoulder impingement, tendonitis, and degenerative arthritis as the residual disability of an in-service left humerus fracture have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.27, 4.71a, Diagnostic Codes 5200, 5202 (2017).

4.  The criteria for service connection for weakness, deterioration of the muscle in both arms and cramping of both hands, to include as due to service-connected right and left shoulder disabilities, have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.303.   

5.  The criteria for a TDIU have not been met.  38 U.S.C. §§ 1155; 5107(b) (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

VA provided the Veteran with 38 U.S.C. § 5103(a)-compliant notice most recently in January 2017. 

With respect to VA's duty to assist, in response to the September 2016 remand, the RO scheduled the Veteran for examinations and a social and industrial survey.  A June 2017 Misdirected Development Memorandum determined that the September 2016 remand directing the RO to conduct a social survey was misdirected development.  The Memorandum further determined that the Veteran's education and work history were of record: VA Form 21-8940 received October 2015; Negative Response from Social Security Administration received October 30, 2016; and Veteran Income tax statements from 2007 to 2015.  The Memorandum concluded that the Veteran's January 2017 VA examinations contained medical opinions regarding functional impairment.  

In addition, the Board has reviewed the January 2017 medical opinion, and finds that it is adequate to adjudicate the claims on appeal.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227   (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Neither the Veteran nor his representative has identified any deficiency in VA's notice or assistance duties.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Right Shoulder 

A.  Law and Regulations

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  In the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27 (2017).  In this case, the rating schedule does not provide a specific diagnostic code for a right rotator cuff tear, so the Veteran's right shoulder disability has been rated analogously under Diagnostic Code 5203 for clavicle or scapula impairment of the shoulder.

The Veteran was service connected for a right shoulder disability in his non-dominant arm in an August 2007 rating decision and assigned a 100 percent disability rating, from October 31, 2006 and a 10 percent disability rating, from December 1, 2006.  In a December 2009 rating decision, the effective date for the grant of service connection and assignment of the 100 percent disability rating was changed from October 31, 2006 to November 30, 2006, with an evaluation of 100 from November 30, 2006, followed by a 20 percent disability rating from December 1, 2006, pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5203.

As detailed above, in determining the appropriate rating for musculoskeletal disabilities, particular attention is focused on any functional loss due to pain, weakness, fatigability, painful movement, swelling, deformity, or disuse atrophy.  38 C.F.R. §§ 4.40, 4.45.  Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Under Diagnostic Code 5203, a 10 percent rating is assigned for impairment of the clavicle or scapula where the impairment is manifested by a malunion of the clavicle or scapula or the nonunion of the joint without loose movement.  A 20 percent rating is warranted if there is a nonunion of the joint with loose movement or a dislocation of the joint.  Alternatively, the condition can be rated on functional impairment of the contiguous joint.  38 C.F.R. § 4.71a, Diagnostic Code 5203 (2017).

In this case, the contiguous joint of the right shoulder is rated under functional impairment.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5201 (limitation of arm motion in the minor arm), an evaluation of 20 percent requires limitation of arm motion at shoulder level.  A 20 percent rating requires limitation of arm motion midway between side and shoulder level.  A 30 percent rating requires limitation of arm motion to 25 degrees from the side.

For VA compensation purposes, normal range of motion for the shoulder is 180 degrees of forward flexion, 180 degrees of abduction, and 90 degrees of external and internal rotation.  See 38 C.F.R. § 4.71, Plate I.  Forward flexion and abduction to 90 degrees amounts to "shoulder level."

B.  Factual Background 

On an October 2007 Advanced Health Rehabilitation treatment note, the Veteran's right shoulder range of motion was 80 degrees forward flexion and active abduction 70 degrees.  The examiner noted moderate crepitus (joint noise) bilaterally.  

On an April 2008 VA Physical Therapy Consultation report, the Veteran's right shoulder range of motion was flexion 80/135 degrees and abduction was 103/145 degrees, shoulder strength was 3/5, impingement and Hawkins test were negative.   

On an April 2008 VA Orthopedic Surgery Consultation report, the Veteran's right shoulder range of motion was flexion 90 degrees and abduction was 90 degrees, external rotation was 45 degrees, and internal rotation to about L4.  A negative Hawkins test was indicated by the examiner.   

On a May 2008 VA Physical Therapy Consultation report, the Veteran's right shoulder range of motion was flexion 80/135 degrees and abduction was 103/145 degrees, shoulder strength was 3/5, impingement and Hawkins test were negative.   

At a September 2010 VA Joints examination, the Veteran was reported as left hand dominant.  On physical examination, right shoulder range of motion was forward flexion to 105 degrees, abduction to 90 degrees, external rotation to 60 degrees, internal rotation to 70 degrees.  Right shoulder pain was noted on motion.  X-ray images revealed widening of the acromioclavicular joint and no evidence of arthritis or degenerative changes.  

In a March 2011 Firelands Physician Group letter, Dr. D.C.G. reported that the Veteran was last examined by him in February 2011.  On physical examination, right shoulder range of motion was forward flexion and abduction to 60 degrees, severely limited internal rotation of the right upper extremity.  Dr. D.C.G. noted atrophied right bicep musculature, significant decreased right grip strength.  

At a March 2012 VA Shoulders and Arms examination, the Veteran reported an increase in shoulder pain, chronic and constant, over that past four to five years.  The Veteran indicated a decrease in his range of motion, bilaterally, in his shoulders.  He denied any flare-ups.  On physical examination, flexion was to 90 degrees, with painful motion at 45 degrees, abduction was to 90 degrees, with painful motion at 45 degrees.  There was additional functional loss after repetitive use, including less movement than normal, weakened movement, pain on movement, and atrophy of disuse.  There was localized tenderness or pain on palpation of the joints soft tissue/biceps.  Muscle strength was 4/5.  There was no evidence of ankylosis.  Hawkins' Impingement Test, Empty can test, external rotation, lift-off tests were unable to be performed by the examiner.  There was no history of recurrent dislocation (subluxation).  

At a January 2016 VA Shoulders and Arms examination, the Veteran reported shoulder pain and flare-ups lasting 30 minutes to three hours.  The Veteran indicated pain in his right shoulder and arms when lying down.  He noted flare-ups.  On physical examination, flexion was to 60 degrees, abduction to 60 degrees, external rotation to 20 degrees, internal rotation to 10 degrees, with pain noted on motion.  There was no additional functional loss after repetitive use.  There was evidence of pain on weight bearing.  There was no evidence of localized tenderness or pain on palpation of the joints/soft tissue/biceps.  The examiner noted that the examination was not being conducted during a flare-up and the examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss during flare-ups.  There was no evidence of crepitus.  Muscle strength was 4/5.  The examiner noted that there was a reduction in muscle strength but that the reduction was not entirely due to the claim condition.  There was no evidence of ankylosis.  Hawkins' Impingement Test was positive.  Empty can test was negative.  External rotation, and lift-off tests were positive.  There was no history of recurrent dislocation (subluxation), clavicle, scapula, acromioclaviculare joint and sternoclavicular joint conditions.  There was no condition or impairment of the humerus.  The Veteran denied the use of any assistive devices.  

At the June 2016 Board hearing, the Veteran testified that his right shoulder disability had increased since 2006 and that he had limited use of his right arm.  The Veteran indicated that he had difficulty in dressing himself, specifically tucking in his shirt.  

At a January 2017 VA Shoulders and Arms examination, the Veteran reported shoulder pain and weakness while trying to sleep or after about an hour of driving.  The Veteran indicated that he had to use two hands to hold on to and turn the steering wheel.  He noted decreased range of motion and weakness when he was trying to be active during the day, trouble with arm shaking in certain positions if he tried to hold it in one position for a few minutes, and dropping things.  He noted flare-ups three times a week, with a duration of two to three hours.  

On physical examination, flexion was to 45 degrees, abduction to 65 degrees, external rotation to 50 degrees, internal rotation to 90 degrees, with pain noted on motion.  Range of motion for passive motion was flexion to 120 degrees, abduction to 120 degrees, external rotation to 80 degrees, and internal rotation to 90 degrees.  

There was additional functional loss, as the Veteran reported difficulty in removing and putting on his shirt or coat as well as threading his belt.  There was additional functional loss after repetitive use, causing pain, fatigue, weakness, and incoordination.  There was no evidence of pain on weight bearing.  There was no evidence of localized tenderness or pain on palpation of the joints/soft tissue/biceps or crepitus.  The examiner noted that the examination was being conducted during a flare-up and the flare-ups caused pain, fatigue, weakness, and incoordination.  The examiner noted that there were additional contributing factors to the Veteran's right shoulder disability, such as supraspinatus, infraspinatus, and deltoid muscle atrophy.  There was no evidence of crepitus.  Muscle strength was 4/5.  The examiner noted that there was a reduction in muscle strength and that the reduction was entirely due to the claim condition.  There was evidence of muscle atrophy in the right shoulder, 10 cm, proximal to the lateral epicondyle, circumference of more normal side, 37.5 cm, and circumference of atrophied side was 36.5 cm.  There was no response provided for ankylosis.  Hawkins' Impingement Test was negative.  Empty can test was negative.  External rotation test were positive.  Lift-off test was negative.  There was no history of recurrent dislocation (subluxation), clavicle, scapula, acromioclavicular joint and sternoclavicular joint conditions.  There were no conditions or impairment of the humerus.  The Veteran reported the occasional use of a cane in his right hand.  

At the September 2017 Board hearing, the Veteran reported pain in his arms during the day, especially when he laid down at night to go to sleep.  The Veteran indicated that he used Aspercreme and Voltaren.  

An October 2017 VA Physical Medicine Rehabilitation Physician Note indicates that the Veteran reported bilateral shoulder pain.  He indicated that he feels he is getting weaker and that he is completely disabled.  

C.  Analysis 

As stated above, the Veteran seeks an increase in his service-connected right shoulder disability, currently evaluated as 20 percent disabling effective, from or after December 1, 2006, the day following the date that the Veteran's temporary total evaluation due to convalescence following surgery expired.  The Veteran was provided with VA examinations in September 2010, March 2012, January 2016, and January 2017.  

The September 2010 VA examination found range of motion testing was as follows: flexion to 105 degrees; abduction to 90 degrees; external rotation to 60 degrees; and internal rotation to 70 degrees.

The March 2012 VA examination found range of motion testing was as follows: flexion to 90 degrees; abduction to 90 degrees.

The January 2016 VA examination found that range of motion testing was as follows: flexion to 60 degrees; abduction to 60 degrees; external rotation to 20 degrees; and internal rotation to 10 degrees.

The January 2017 VA examination found that range of motion testing was as follows: flexion was to 45 degrees, abduction was to 65 degrees, external rotation to 50 degrees, internal rotation to 90 degrees, with pain noted on motion.  Range of motion for passive motion was flexion to 120 degrees, abduction to 120 degrees, external rotation to 80 degrees, and internal rotation to 90 degrees.  

Based on the medical evidence of record from December 1, 2006, the Board finds that the current disability rating of 20 percent most closely resembles the Veteran's current symptoms.  The Veteran has experienced worsening symptoms of loss of range of motion and increased painful motion.  Because the Veteran has experienced functional loss due to pain on movement of a joint, he could be assigned an increased initial evaluation based on joint impairment.  Such a rating would need to be higher than 20 percent, which is the current rating under Diagnostic Code 5203.  See 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5203; DeLuca, 8 Vet. App. at 202. 

The Board has considered a higher evaluation of 30 percent under Diagnostic Code 5201.  See 38 C.F.R. § 4.7.  However, a 30 percent rating under Diagnostic Code 5201 is not warranted unless the Veteran's limitation of motion is limited to 25 degrees from the side.  As the evidence of record does not indicate that the Veteran's limitation of motion is nearly so severe, the Board finds that the Veteran's claim of entitlement to an initial increased rating in excess of 20 percent from December 1, 2006, must be denied.

Based on the foregoing, the Board finds that the preponderance of the evidence weighs against the assignment of greater than the currently assigned 20 percent initial disability rating for the Veteran's service-connected right shoulder disability from December 1, 2006.  38 U.S.C. § 5107(b) (2012); Gilbert, 1 Vet. App. at 55 (1990).

III.  Left Shoulder 

A.  Law and Regulations 

The Veteran's left shoulder disability has been rated under DC 5010-5201.  Hyphenated diagnostic codes are used when a rating requires use of additional rating criteria to identify the basis for the evaluation assigned.  See 38 C.F.R. § 4.71a (2017).  

The Veteran's left shoulder disability was service connected, at a noncompensable rating, from February 2, 1965, in a May 1965 rating decision.  In August 2004, the Veteran filed an increased rating claim.  In a May 2005 rating decision, the RO granted a 10 percent rating for the left shoulder disability, from August 13, 2004.  In September 2005, the Veteran submitted a notice of disagreement regarding the May 2005 rating decision.  In a May 2006 Statement of the Case, the RO granted a 20 percent rating for the left shoulder disability, effective August 3, 2004.  In November 2006, the Veteran filed an increased rating claim.  In a July 2009 Statement of the Case, the RO granted a 30 percent rating, from July 16, 2009, the date of a VA examination.    

Traumatic arthritis, substantiated by x-rays findings, is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Evidence of record shows the Veteran is left handed and, thus, his left arm is the major extremity.  See 38 C.F.R. § 4.69 (2017). 

Limitation of arm motion in the major extremity is rated as follows: at shoulder level (20 percent); midway between side and shoulder level (30 percent); and to 25 degrees from the side (40 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5201.  For VA purposes, normal range of arm motion is flexion 0 to 180 degrees; abduction 0 to 180 degrees; external rotation 0 to 90 degrees; and internal rotation 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I (2017).

B.  Factual Background 

At a January 2007 VA Joints Examination, the Veteran reported progressive pain, weakness, and stiffness in the left shoulder.  He denied instability, giving way, heat or redness.  On physical examination, flexion was to 140 degrees, abduction to 90 degrees, external rotation to 40 degrees, and internal rotation to 80 degrees.  The Veteran did not report flare-ups.  

An October 2007 Advanced Health Rehabilitation treatment note reflects that the Veteran's left shoulder range of motion was 90 degrees forward flexion and active abduction 85 degrees.  The examiner noted moderate crepitus (joint noise) bilaterally.  

On an April 2008 VA Orthopedic Surgery Consultation report, the Veteran's left shoulder range of motion was flexion 90 degrees and abduction was 90, external rotation was 45 degrees, and internal rotation to about L4.  A positive Hawkins test was indicated by the examiner.   

On an April 2008 VA Physical Therapy Consultation report, the Veteran's left shoulder range of motion was flexion 80/135 degrees and abduction was 103/145 degrees, shoulder strength was 3/5, impingement and Hawkins test were negative.   

On a May 2008 VA Physical Therapy Consultation report, the Veteran's left shoulder range of motion was flexion 90/160 degrees and abduction was 105/155 degrees, shoulder strength was 3/5, impingement and Hawkins test were negative.   

On a January 2009 VA treatment note, the examiner noted that the Veteran had left shoulder forward flexion to 95 degrees and extension to 34 degrees.  

At a July 2009 VA Joints examination, the Veteran reported pain, weakness, stiffness, instability, and fatigability.  He noted that he experienced chronic pain in the left arm.  The Veteran indicated that he experienced flare-ups, causing increased pain.  On physical examination, left shoulder range of motion was forward flexion to 75 degrees, with increased pain at 45-75 degrees, abduction to 70 degrees, with pain noted at 70 degrees.  The examiner indicated that the Veteran could not perform internal or external rotation.  The Veteran denied any instability, giving way, heat or redness.  The examiner reported some atrophy at the anterior and lateral deltoid, as well as shortening of the clavicle.  

At an August 2009 VA Orthopedic Surgery Outpatient Note, the Veteran reported left shoulder pain.  On physical examination, the left shoulder had forward flexion to 90 degrees and abduction to 90 degrees.  The examiner noted weakness in all directions with strength 4/5.  The examiner indicated that the Veteran had pain with Hawkins test and mild tenderness over the biceps.  

At a September 2010 VA Joints examination, the Veteran was reported as left hand dominant.  On physical examination, left shoulder range of motion was forward flexion to 70 degrees, abduction to 60 degrees, external rotation to 40 degrees, internal rotation to 60 degrees.  Left shoulder pain was noted on motion.  X-ray images revealed widening of the acromioclavicular joint and no evidence of arthritis or degenerative changes.  

In a March 2011 Firelands Physician Group letter, Dr. D.C.G. reported that the Veteran was last examined by him in February 2011.  On physical examination, left shoulder range of motion was forward flexion and abduction to 60 degrees, severely limited internal rotation of the right upper extremity.  Dr. D.C.G. noted decreased internal rotation left shoulder joints, significant decreased left grip strength.  

On an August 2011 Statement in Support of Claim, the Veteran reported that he had muscle deterioration and loss of strength.  

On a March 2012 VA Shoulders and Arms examination, the Veteran reported constant, chronic, shoulder pain increasing over the past four to five years.  The Veteran denied any flare-ups.  On physical examination, flexion was to 80 degrees, abduction was to 70 degrees, with pain noted on motion.  There was additional functional loss, as the Veteran reported difficulty in removing and putting on his shirt or coat as well as threading his belt.  There was additional functional loss after repetitive use, causing less movement than normal, pain on movement, and atrophy of disuse.  There was evidence of localized tenderness or pain on palpation of the joints soft tissue/biceps.  Muscle strength was 4/5.  There was no evidence of ankylosis.  Hawkins' Impingement Test, Empty can test, External rotation test and Lift-off test were unable to be performed.  There was no history of recurrent dislocation (subluxation), clavicle, scapula, acromioclavicular joint and sternoclavicular joint conditions.  There were no conditions or impairment of the humerus.  

On a July 2014 VA Physical Therapy Discharge Note, the physical therapist reported that the Veteran was being seen for a diagnosis of bilateral shoulder pain, rotator cuff tear, and degenerative joint disease.  On physical examination, left shoulder flexion was to 45 degrees, abduction to 50 degrees, and internal and external rotation to 10 degrees.  

At a January 2016 VA Shoulders and Arms examination, the Veteran reported shoulder pain and flare-ups lasting 30 minutes to three hours.  He indicated pain in his left shoulder and arms when lying down.  The Veteran noted flare-ups.  On physical examination, flexion was to 60 degrees, abduction to 40 degrees, external rotation to 0 degrees, internal rotation to 0 degrees, with pain noted on motion.  There was no additional functional loss after repetitive use.  There was evidence of pain on weight bearing.  There was no evidence of localized tenderness or pain on palpation of the joints/soft tissue/biceps.  The examiner noted that the examination was not being conducted during a flare-up and the examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss during flare-ups.  There was no evidence of crepitus.  Muscle strength was 3/5.  The examiner noted that there was a reduction in muscle strength but that the reduction was not entirely due to the claim condition.  There was no evidence of ankylosis.  

Hawkins' Impingement Test was positive.  Empty can test was positive.  External rotation, and lift-off tests were positive.  There was no history of recurrent dislocation (subluxation), clavicle, scapula, acromioclaviculare joint and sternoclavicular joint conditions.  There were no conditions or impairment of the humerus.  The Veteran denied the use of any assistive devices.  

At the June 2016 Board hearing, the Veteran reported that his left shoulder disability had increased since 2006 and that he had limited use of his left arm.  The Veteran indicated that he had difficulty in dressing himself, specifically tucking in his shirt.  

At a January 2017 VA Shoulders and Arms examination, the Veteran reported shoulder pain and weakness while trying to sleep or after about an hour of driving.  He indicated that he had to use two hands to hold on to and turn the steering wheel.  He noted decreased range of motion and weakness when he was trying to be active during the day, trouble with arm shaking in certain positions if he tried to hold it in one position for a few minutes, and dropping things.  He noted flare-ups three times a week, with a duration of two to three hours.  

On physical examination, flexion was to 45 degrees, abduction was to 45 degrees, external rotation to 30 degrees, internal rotation to 90 degrees, with pain noted on motion.  Range of motion for passive motion was flexion to 120 degrees, abduction to 120 degrees, external rotation to 80 degrees, and internal rotation to 90 degrees.  There was additional functional loss, as the Veteran reported difficulty in removing and putting on his shirt or coat as well as threading his belt.  There was additional functional loss after repetitive use, causing pain, fatigue, weakness, and incoordination.  There was no evidence of pain on weight bearing.  There was no evidence of localized tenderness or pain on palpation of the joints/soft tissue/biceps or crepitus.  The examiner noted that the examination was being conducted during a flare-up and the flare-ups caused pain, fatigue, weakness, and incoordination.  

The examiner noted that there were additional contributing factors to the Veteran's left shoulder disability, such as supraspinatus, infraspinatus, and deltoid muscle atrophy.  There was no evidence of crepitus.  Muscle strength was 4/5.  The examiner noted that there was a reduction in muscle strength and that the reduction was entirely due to the claim condition.  There was evidence of muscle atrophy in the left shoulder, 10 cm, proximal to the lateral epicondyle, circumference of more normal side, 37.5 cm, and circumference of atrophied side was 36.5 cm.  There was no response provided for ankylosis.  Hawkins' Impingement Test was negative.  Empty can test was positive.  External rotation test was negative.  Lift-off test was positive.  There was no history of recurrent dislocation (subluxation), clavicle, scapula, acromioclaviculare joint and sternoclavicular joint conditions.  There were no conditions or impairment of the humerus.  The Veteran reported the occasional use of a cane in his right hand.  

At the September 2017 Board hearing, the Veteran testified of pain in his arms during the day, especially when lying down at night to go to sleep.  He indicated that he used Aspercreme and Voltaren.  

C.  Analysis 

Prior to July 16, 2009 

For this rating period, the Board finds that the Veteran's disability picture more nearly approximates the criteria for the current 20 percent disability rating.  The evidence shows that, throughout the rating period on appeal, the Veteran has limitation of motion of the left arm at shoulder level.  

As previously noted, the January 2007 VA examiner found range of motion testing was as follows: flexion was to 140 degrees, abduction was to 90 degrees, external rotation to 40 degrees, internal rotation to 80 degrees.  

The October 2007 Advanced Health Rehabilitation treatment note found left shoulder range of motion was 90 degrees forward flexion and active abduction 85 degrees.  The examiner noted moderate crepitus (joint noise) bilaterally.  

The April 2008 VA Orthopedic Surgery Consultation report, found left shoulder range of motion was flexion 90 degrees and abduction was 90, external rotation was 45 degrees, and internal rotation to about L4.  A positive Hawkins test was indicated by the examiner.   

The April 2008 VA Physical Therapy Consultation report, found left shoulder range of motion was flexion 80/135 degrees and abduction was 103/145 degrees, shoulder strength was 3/5, impingement and Hawkins test were negative.   

The May 2008 VA Physical Therapy Consultation report found left shoulder range of motion was flexion 90/160 degrees and abduction was 105/155 degrees, shoulder strength was 3/5, impingement and Hawkins test were negative.   

The January 2009 VA treatment note found left shoulder range of motion was forward flexion to 95 degrees and extension to 34 degrees.  

For the foregoing reasons, the preponderance of the evidence reflects that the Veteran's symptoms have not more nearly approximated the criteria for a rating in excess of 20 percent for the rating period prior to July 16, 2009.  His ROM is best described as motion limited at shoulder level.

The evidence also shows that, throughout this rating period on appeal, the Veteran did not have ankylosis of the scapulohumeral articulation or dislocation of the left shoulder.  Further, the evidence does not show nonunion, fibrous union, or loss of the head of the humerus.  The VA examiners also noted that there was no recurrent dislocation or subluxation of the left shoulder.  As such, the Board is precluded from assigning a disability rating in excess of 20 percent for left shoulder under Diagnostic Codes 5200, 5202, or 5203.

The Board has considered whether additional functional impairment due to factors such as pain, weakness and fatigability demonstrate additional limitation of motion or function to warrant a higher rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca at 206-07.  To the extent that the Veteran claims that his pain upon motion is the equivalent of limited motion, the Board finds that the Veteran's subjective complaints of pain have been contemplated in the current rating assignment, as the current rating is based on the objectively demonstrated reduced motion; the VA examination reports indicate that the Veteran complained of pain, but physical examination did not demonstrate any additional limitations in response to pain, including incoordination, weakness, or fatigability, beyond which was reflected in the examination reports for the relevant rating period.  See Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) ("pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system").  Therefore, the lay and medical evidence demonstrates that the Veteran's symptoms do not result in additional functional limitation to a degree that would support a rating in excess of the current, staged disability ratings for the period on appeal.

From July 16, 2009 

For the period beginning July 16, 2009, a rating greater than 30 percent is also not warranted.  The record does not contain findings showing arm motion limited to 25 degrees from the side.  Per Plate I, when measuring external and internal rotations, shoulder level is zero degrees.  Thus, the reported limitations are not considered as arm motion limited to 25 degrees from the side.  The Board has also considered the Veteran's complaints, but objective evidence, to include consideration of functional impairment due to pain on motion and other factors, simply does not more nearly approximate arm motion limited to 25 degrees from the side. 

As previously noted, the July 2009 VA examiner found range of motion testing was as follows: flexion to 75 degrees, with increased pain at 45-75 degrees, abduction to 70 degrees, with pain noted at 70 degrees.  The examiner indicated that the Veteran could not perform internal or external rotation.  

The August 2009 VA Orthopedic Surgery Outpatient Note, found left shoulder had flexion to 90 degrees and abduction to 90 degrees.  

The September 2010 VA examiner found range of motion testing was as follows: flexion to 70 degrees, abduction to 60 degrees, external rotation to 40 degrees, internal rotation to 60 degrees.  

The March 2011 Firelands Physician Group letter reported that range of motion testing was as follows: flexion and abduction to 60, severely limited internal rotation of the right upper extremity.

The March 2012 VA examiner found range of motion testing was as follows: flexion was to 80 degrees, abduction was to 70 degrees, with pain noted on motion. 

The July 2014 VA Physical Therapy Discharge Note, reported that range of motion testing was as follows: flexion was to 45 degrees, abduction to 50 degrees, and internal and external rotation to 10 degrees.  

The January 2016 VA examiner found range of motion testing was as follows: flexion was to 60 degrees, abduction was to 40 degrees, external rotation to 0 degrees, internal rotation to 0 degrees, with pain noted on motion.  

The January 2017 VA examiner found range of motion testing was as follows: flexion was to 45 degrees, abduction was to 45 degrees, external rotation to 30 degrees, internal rotation to 90 degrees, with pain noted on motion.  Range of motion for passive motion was flexion to 120 degrees, abduction to 120 degrees, external rotation to 80 degrees, and internal rotation to 90 degrees.  

There is no evidence of ankylosis, impairment of the humerus, or impairment of the clavicle or scapula, and Diagnostic Codes 5200, 5202 and 5203 are not for consideration.  In summary, the Veteran's left shoulder disability is not more than 30 percent disabling from July 16, 2009.  

IV.  Muscle Weakness and Deterioration 

A.  Law and Regulations 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  To establish entitlement to service-connected compensation benefits, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010). 

Alternatively, service connection may be granted on a secondary basis for a disability that is proximately due to or the result of (caused) or permanently worsened beyond its natural progression (aggravated) by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc); 38 C.F.R. § 3.310.

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.

B.  Factual Background 

At the January 2007 VA Joints examination, the Veteran reported injuring his left shoulder in 1961 during active duty.  The Veteran indicated that he had progressive pain, weakness, and stiffness in his left shoulder since his in-service injury.  The Veteran denied any instability, giving way, heat or redness.  The Veteran reported surgery for a bony deformity of the proximal humerus as well as a torn rotator cuff. The Veteran indicated that he managed his pain with ibuprofen.  The Veteran noted that he could not do any pushing or overhead motions.  On physical examination, the examiner noted anterior and lateral deltoid left shoulder atrophy and clavicle shortening.  The examiner indicated that there was diffuse tenderness to palpitation to the anterior aspect of the shoulder, most notably in the subacromial space.  Range of motion was abduction to 90 degrees actively and passively with pain at the extremes of range of motion, and internal rotation to 80 degrees. 

At a July 2009 VA Joints examination, the Veteran reported that he underwent surgery for a comminuted fracture of the left humeral head.  He noted that he had additional surgery about eight years ago because a hole had developed in his humeral head and he was told at the time that he lost over 50 percent of the muscle.  The Veteran reported that his used his right arm preferentially, relying on it heavily because of the left arm injury and that about three years ago, he tore his right rotator cuff and detached the bicep tendon.  The Veteran noted that he underwent surgery but that he was told that there was too much scarring in the shoulder to repair the bicep tendons.  The Veteran indicated pain, weakness, stiffness, and instability.  
On a November 2015 VA Physician Note, the Veteran reported left shoulder and arm pain.  The examiner noted that the majority of pain and weakness was located in the arm.  

At the June 2016 Board hearing, the Veteran testified that he had problems dropping cups and spilling coffee.  He reported muscular degeneration and muscle weakness.  

On a January 2017 VA Shoulder and Arm examination, the Veteran reported weakness and pain in the left and right shoulders.  The Veteran noted shoulder pain and weakness while trying to sleep or after about an hour of driving.  The Veteran indicated that he had to use two hands to hold on to and turn the steering wheel.  The Veteran noted decreased range of motion and weakness when he was trying to be active during the day, trouble with arm shaking in certain positions if he tried to hold it in one position for a few minutes, and dropping things.  The Veteran indicated that his hand, forearm up to the upper arm feels some pain and that his hands and forearms cramp with trying to hold something.  

The examiner noted that there was muscular atrophy of both shoulders.  The examiner indicated that the muscle atrophy was as likely as not manifestations of the limited motion, painful motion, and impingement because lack of use will cause a muscle to atrophy.  The examiner reported that the findings on the Hawkins' test, empty can test, external rotation/ infraspinatus strength test, and the lift off/ subscapularis strength test results are as likely as not associated with weakness in shoulder movement per the Veteran's June 2016 hearing testimony because these tests isolate the mechanisms that contribute to shoulder movement.  The examiner noted that the shoulder motion weakness is as likely as not a manifestation of the service-connected shoulder disabilities because records indicated progressive left shoulder weakness up to the point that the Veteran had his second left shoulder surgery.  The examiner indicated that the Veteran's right shoulder strength was maintained at that point.  The examiner reported that two years after the Veteran's second left shoulder surgery, his left shoulder strength decreased to the point that he failed a functional capacity evaluation for driving.  The examiner noted that the Veteran then injured his right shoulder and had surgery.  The examiner indicated that about a year after the right shoulder surgery, the Veteran had a functional capacity evaluation documenting bilateral shoulder weakness.  The examiner reported that the manifestation was moderate.  

The examiner noted that the Veteran testified in June 2016 as to the problem of dropping cups and spilling coffee.  The examiner noted that the Veteran's dropping cups and spilling coffee were less likely than not due to the service-connected conditions because the Veteran had multiple other conditions (carpal tunnel syndrome, ulnar neuropathy, cervical radiculopathy and lacunar infarcts) that explain the cause of this complaint.  The examiner indicated that the muscles involved with shoulder movement would have no impact on the Veteran's forearm and hand muscles and their function and that to actually identify the causative condition leading to cup dropping and coffee spilling would require resorting to mere speculation.  

At the September 2017 Board hearing, the Veteran stated that his muscle weakness and deterioration of both hands manifested different symptoms from the shoulder, joint, and muscles.  The Veteran indicated that it hurt when he picked up his arms and picked up objects.  The Veteran noted that if, for example, he went to pick up a gallon of milk, the muscles starts cramping in his arms.  The Veteran indicated that he could not use his left arm for anything.  The Veteran noted that his muscle weakness and deterioration were more strength related because of the deterioration of the muscle versus the range of motion from the deterioration of the muscle.  

On an October 2017 VA Physician Note, the Veteran complained of bilateral shoulder pain.  The Veteran reported that he was told that he lost 50 percent of his muscle mass.  The examiner indicated that the Veteran had left arm pain that began in the distal arm to the shoulder and into the base of the neck.  The examiner noted that there was profound weakness in the left shoulder.  Electrophysiologic evidence showed moderate right arm and mild to moderate left arm sensory motor median neuropathy across the wrist, consistent with clinical diagnosis of carpal tunnel syndrome.  Electrophysiologic evidence showed mild to moderate left arm sensory motor ulnar neuropathy across the elbow, consistent with clinical diagnosis of carpal tunnel syndrome.  

In a November 2017 Statement in Support of Claim, the Veteran reported that his degenerative muscle is much worse than in 2003.  The Veteran indicated that in 2006, he tore the muscle from his right shoulder caused by overuse of the right arm because of the weakness of the left arm.  The Veteran noted that the pain in his arms will go up his arm, into his neck and up the side of his head, at which time the pain radiates from 8 to 10.  

C.  Analysis 

The Veteran contends that he is entitled to service connection for weakness, deterioration of the muscle in both arms and cramping of both hands, to include as due to service-connected right and left shoulder disabilities.  Specifically, the Veteran alleges that his muscle weakness and deterioration of both arms and cramping of both hands manifested different symptoms from the shoulder, joint and muscles.  

Upon review of the evidence of record, the Board concludes that the Veteran is not entitled to service connection for weakness, deterioration of the muscle in both arms and cramping of both hands, to include as due to service-connected right and left shoulder disabilities.  

Importantly, the Veteran is already service connected for his left and right shoulder disabilities.  Specifically, he has been assigned a 20 percent rating for right rotator cuff tear associated with service-connected left shoulder disability under Diagnostic Codes 5299-5203, a 20 percent rating for left shoulder impingement, tendonitis, and degenerative arthritis as the residual disability of an in-service left humerus fracture from August 3, 2004, to July 15, 2009, and a 30 percent rating from July 16, 2009 under Diagnostic Codes 5010-5201.  

In this regard, the January 2017 examiner noted the Veteran's muscular atrophy of both shoulders and opined that the muscle atrophy did not cause any symptoms or manifestations separate from the limited motion, painful motion, and impingement already described in the Veteran's left and right shoulder disabilities because lack of use will cause a muscle to atrophy.  

The evaluation of the same disability or the same manifestations of disability under multiple diagnoses is to be avoided.  38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  See also Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009) ("two defined diagnoses constitute the same disability for purposes of section 4.14 if they have overlapping symptomatology"). 

However, when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different diagnostic codes with different ratings.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  The critical inquiry in making such a determination is whether any of the disabling symptomatology is duplicative or overlapping.  The Veteran is entitled to a combined rating only where the symptomatology is distinct and separate.  Id.   

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C. § 1131; Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present, separate disability of weakness, deterioration of the muscle in both arms and cramping of both hands, there can be no valid claim for direct service connection.  38 U.S.C. § 1110; see Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary). 

In the present case, there is no probative evidence that the Veteran's bilateral shoulder disabilities have caused any current, separate disability manifested by distinct weakness, deterioration of the muscle in both arms and cramping of both hands that would permit a separate rating or ratings.  Accordingly, as evaluation of the same disability or the same manifestations of disability under multiple diagnoses (i.e., pyramiding) is to be avoided, service connection for weakness, deterioration of the muscle in both arms and cramping of both hands, to include as due to service-connected right and left shoulder disabilities, is not warranted.  Simply stated, the Veteran is already service connected for all residuals of the left and right shoulder disorders.

The Board acknowledges that the Veteran testified as to muscular degeneration and muscular weakness in June 2016.  In contrast, the medical evidence of record outweighs the Veteran's subjective complaints.  The examiner noted muscular atrophy of both shoulders and opined that the Veteran's muscle atrophy did not cause any symptoms or manifestations separate from the limited motion, painful motion, and impingement already described in the Veteran's left and right shoulder disabilities because lack of use will cause a muscle to atrophy.  

Moreover, the examiner reported that the findings on the Veteran's Hawkins' test, empty can test, external rotation/infraspinatus strength test, and the lift off/subscapularis strength test results are as likely as not associated with weakness in shoulder movement per the Veteran's June 2016 hearing testimony because these tests isolate the mechanisms that contribute to shoulder movement.  The examiner noted that the shoulder motion weakness is as likely as not a manifestation of the service-connected shoulder disabilities and not a separate disorder because records indicated progressive left shoulder weakness up to the point that the Veteran had his second left shoulder surgery.  

Regarding, the Veteran's statements that he was dropping cups and spilling coffee, the examiner noted that the Veteran's dropping cups and spilling coffee were less likely than not due to the service connected conditions because the Veteran had multiple other non-service-connected conditions (carpal tunnel syndrome, ulnar neuropathy, cervical radiculopathy and lacunar infarcts) that explain the cause of this complaint.  The examiner indicated that the muscles involved with shoulder movement would have no impact on the Veteran's forearm and hand muscles and their function and that to actually identify the causative condition leading to cup dropping and coffee spilling would require resorting to mere speculation.  

Once again, the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C. §§ 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328 (1997).  Absent probative or reliable evidence of any current, distinct disability manifested by weakness, deterioration of the muscle in both arms and cramping of both hands that is above and beyond the symptoms already considered and rated in the ratings assigned for the Veteran's already service-connected left and right shoulder disabilities, service connection cannot be granted in the present case.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.

Accordingly, the preponderance of the evidence is against the Veteran's service connection claim for weakness, deterioration of the muscle in both arms and cramping of both hands, to include as due to service-connected right and left shoulder disabilities.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

V.  TDIU

A.  Law and Regulations 

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where the veteran does not meet those percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment due to service-connected disability.  38 C.F.R. § 4.16(b).  

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. §3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363.
Although the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part IV, Subpart ii, 2.F.24.c defines the term as employment "at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the United States Court of Appeals for Veterans Claims (Court) defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to a TDIU is whether his service-connected disabilities alone are of sufficient severity to produce unemployability.

The determination as to whether a TDIU is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  




B.  Factual Background 

In an August 2004 letter from the Northern Ohio Medical Specialists, Dr. R.E.D. reported that the Veteran was seen for an evaluation of his left upper extremity.  Dr. R.E.D. indicated that the Veteran recently underwent a functional capacity evaluation per M.N., Med, RKT, CMPT, and that the report indicated that the Veteran could not lift objects greater than 20 lbs. above shoulder level.  Dr. R.E.D. noted that it was expected with this long history that this was a permanent problem for the Veteran as he was shown to be able to lift quite a bit of material with his right upper extremity and that he was quite strong.  Dr. R.E.D. reported that the Veteran could not recruit enough strength for his left upper extremity and that it was a permanent disability.  

On an October 2006 Progress Note, Dr. G.K. reported that the Veteran worked as a truck driver.  

On a January 2007 VA Joints Examination, the Veteran reported that he last worked full-time as an ironworker in 2002 and that he has not worked since his second surgery on his left shoulder.  The Veteran indicated that he had an at-home business, a small trucking company.  The Veteran noted that he was unable to make his business profitable secondary to his inability to use his left arm properly.  

On a February 2007 Statement in Support of Claim, Dr. K.B. reported that the Veteran should not work in any way for at least the next three to four months as strenuous activity of any sort could worsen his shoulder condition.  

On a March 2007 Statement in Support of Claim, Dr. K.B. reported that taking into consideration the Veteran's bilateral shoulder problems, hydrocele, and recent scrotal surgery for spermatocele, as well as his new onset diabetes mellitus, Dr. K.B. indicated that the Veteran was disabled from employment at the present time.  Dr. K.B. noted that the Veteran would be unable to return to ironworking.  Dr. K.B. indicated that the Veteran was not capable of performing the lifting and hauling that were associated with his trucking business.  

On an April 2007 Veteran's Application for Increased Compensation Based on Unemployability, the Veteran reported that he worked as a self-employed truck driver from 1996 to 2006.  The Veteran indicated that his highest level of education was a G.E.D.  The Veteran noted that his salary was $48,811.00.  

On an October 2007 Functional Capacity Evaluation, M.N., Med, RKT, CMPT, reported that the Veteran was referred to Advanced Health rehabilitation for a Functional Capacity Evaluation, specifically to assess his physical capacity and the ability to return to work.  M.N., Med, RKT, CMPT, recommended that the Veteran would be rated in the "sedentary" physical demand classification.  M.N., Med, RKT, CMPT, noted that although the Veteran was capable of lifting and carrying in the "medium" physical demand classification, he was unable to perform any type of work above shoulder level.  M.N., Med, RKT, CMPT, reported that it was doubtful that the Veteran would tolerate any type of repetitive work task even in the "sedentary" physical demand classification or tolerate two or more hours in an eight hour work day in a stand/walk work task as evidenced by his poor tolerance to the circuit testing.  

At a July 2009 VA Primary Care Note, the Veteran reported that he had increased stress related to his truck driving and that he was having more and more difficulty in doing the job.  

At a July 2009 VA Orthopedic Surgery Consultation, the Veteran reported that he could not unload the freight from his truck.  The examiner noted that the Veteran was still working but probably not for much longer.  

At a July 2009 VA Joints examination, the Veteran reported that he had lost his job as a truck driver because his shoulder injuries made it impossible to load and unload the freight.    

On an August 2009 VA Primary Care Note, the Veteran reported that his lost his job that he had been doing for the past eight years and that he was looking for another trucking run.  

In a March 2010 Iron Workers' Local No. 17 letter, T.M. reported that ironworking was an extremely physically demanding and dangerous trade in which its members are trained in various skills to include structural ironwork, reinforcing ironwork, ornamental ironwork, fabrication, welding, and rigging.  T.M. noted that due to the nature of ironworking, it was imperative that its members were in top physical condition.  T.M. indicated that the individual must be agile, as the job required a great amount of heavy lifting, climbing, balancing, stooping, bending, and kneeling, and that most ironwork was done outdoors and carried out in even severe weather.  T.M. reported that if a member physically could not take the responsibility of his job, it would result in a safety hazard or injury of another ironworker or tradesperson.  T.M. noted that the severity of the job required ironworkers to work as a team.  T.M. indicated that due to the above mentioned demands of the trade, there was no such classification or work schedule as "light duty."

In an April 2010 Statement in Support of Claim, the Veteran reported that he previously worked as an ironworker out of Local No. 17 in Cleveland, Ohio, until his left arm went bad.  The Veteran noted that he went to work driving trucks and that he became diabetic and that as a result his "AIC Test" disqualified him from driving trucks.  

On an August 2010 Veteran's Application for Increased Compensation Based on Unemployability, the Veteran reported that he worked as a self-employed truck driver when he was able to work.  The Veteran indicated that his highest education level was four years of high school.  The Veteran reported that his total earnings for the past year were $5,275.00.  

At a September 2010 VA Scars examination, the examiner indicated that the Veteran's status post-surgical scars secondary to left humerus fracture and repair did not affect the Veteran's usual occupation and daily activities.  

At a September 2010 VA Joints examination, the examiner indicated that the Veteran's left humeral fracture affected the Veteran's usual occupation and daily activities in that he experienced a decreased range of motion, pain, and that he was unable to reach or work above his head.    

At a September 2010 VA Nose examination, the examiner indicated that the Veteran's fractured nose did not affect the Veteran's usual occupation and daily activities.  

In a March 2011 Firelands Physician Group letter, Dr. D.G. reported that the Veteran had a functional capacity evaluation on February 16, 2011 at Advanced Health and that the work status recommendation was for totally disabled from all employment or work at home.  Dr. D.G. indicated that the Veteran's multiple medical problems cited in the total disability finding included diabetes mellitus II, chronic back and knee pain, chronic bilateral shoulder range of motion loss and weakness, hypertension, and multilevel cervical fusion.  Dr. D.G. noted that in his medical opinion, the Veteran was totally disabled and not employable.  

In an August 2011 VA Statement in Support of Claim, the Veteran reported that he was self-employed as a truck driver and that he had not received a paycheck in over a year.  The Veteran noted that he had to quit his job because of his arm weakness and hand cramping.  

In a November 2011 Statement in Support of Claim, the Veteran reported that his arm disabilities had made it impossible for him to work.  The Veteran indicated that his arm cramping was so bad that he had to park his tractor-trailer back in December 2010.  

On a March 2012 VA Scars examination, the examiner indicated that the Veteran's scars did not affect his usual occupation and daily activities.  

On a March 2012 VA Shoulder and Arm Conditions examination, the examiner indicated that the Veteran's shoulder condition did impact his ability to work.  The examiner noted that the Veteran's bilateral shoulder disabilities would impact his ability "for physical employment that would require any overhead or repetitive upper extremity lifting but would not impact his ability for some type of sedentary employment." 

On a March 2012 VA Sinusitis examination, the examiner indicated that the Veteran's nose disability did not affect the Veteran's usual occupation and daily activities and would not impact his ability for physical or sedentary employment.

In a September 2013 Statement in Support of Claim, the Veteran reported that his bilateral shoulder disabilities and shoulder damage made him unable to drive a truck.  

In a February 2015 Statement in Support of Claim, the Veteran reported that his right shoulder left him totally disabled and unable to work for over a year.  The Veteran indicated that his got back in his truck in 2008, although it was very painful using his arms to drive.  The Veteran noted that he was "an accident waiting to happen," and that he took himself off the road in 2010.  

On an October 2015 Veteran's Application for Increased Compensation Based on Unemployability, the Veteran reported that he worked as a self-employed truck driver from 2008 to 2010.  The Veteran indicated that his salary was $25,000 a year.  

On a January 2016 VA Scars examination, the examiner indicated that the Veteran's scars did not affect his usual occupation and daily activities.  

On a January 2016 VA Shoulder and Arm Conditions examination, the examiner indicated that the Veteran's shoulder conditions did impact his ability to work.  The examiner noted that the Veteran demonstrated bilateral weakness and severely reduced range of motion in both shoulders and arms.  The examiner indicated that activities requiring the Veteran to lift his arms above shoulder level, reaching or lifting weights greater than 20 pounds was not recommended. 

On a January 2016 VA Sinusitis examination, the examiner indicated that the Veteran's nose disability did not impact his ability to work.

At a June 2016 VA Board Hearing, the Veteran reported that he previously worked as a commercial truck driver.  The Veteran noted that he was previously an ironworker but that it became too difficult so he became a truck driver.  The Veteran indicated that he worked as a truck driver until 2006 and that he then went back to truck driving in 2008 until 2010.  

On a January 2017 VA Scars examination, the examiner indicated that the Veteran's scars did not affect the Veteran's usual occupation and daily activities.  

On a January 2017 VA Shoulder and Arm Conditions examination, the examiner indicated that the Veteran's shoulder conditions did impact his ability to work.  The examiner noted that the Veteran worked as a commercial truck driver and a steel worker and that he was not able to steer or maneuver a commercial vehicle.  The examiner indicated that the Veteran was not able to climb girders, reach and position streel and lift heavy hand tools away from his body.  The examiner opined that the Veteran would be capable of sedentary work with no overhead reaching.  

On a January 2017 VA Sinusitis examination, the examiner indicated that the Veteran's nose disability did not impact his ability to work.

At a September 2017 VA Board Hearing, the Veteran testified that he last worked in 2006.  The Veteran indicated that he initially worked as an iron worker and that once that became too difficult, he became a commercial trucker driver and that he drove his truck until 2006.  The Veteran noted that he would be unable to do sedentary work because even answering the telephone and holding the phone to his ear caused his arms to hurt.  The Veteran indicated that his highest level of education was a G.E.D. and that he did not have any experience on a computer.  The Veteran noted that his service-connected nose disability affected his ability to work because it caused him severe headaches and that his nose ran.  

On an October 2017 VA Sinusitis examination, the examiner indicated that the Veteran's nose disability did not impact his ability to work.

C.  Analysis 

The Veteran has been awarded service connection for residuals of left humeral fracture including shoulder impingement, tendinitis and degenerative arthritis, left shoulder, associated with residuals, fracture of left humerus, with surgical scars, rated at 20 percent disabling prior to July 16, 2009, and 30 percent disabling from July 16, 2009; right rotator cuff tear associated with service-connected left shoulder disability rated at 20 percent disabling; residuals, fracture of left humerus, with surgical scar, rated at 0 percent disabling; residual, fractured nose, rated at 0 percent disabling; scars, residuals post-operative left humerus fracture, rated at 0 percent disabling; and scars, right anterior shoulder, status post right shoulder rotator cuff surgery associated with residuals, right rotator cuff tear, rated at 0 percent disabling.  The combined rating for all of his service-connected disabilities is 40 percent from December 1, 2006, to July 15, 2009, and 50 percent from July 16, 2009.  Thus, his service-connected disabilities do not meet the schedular criteria for assignment of a TDIU, as he does not have at least one disability rated at 40 percent or more.  38 C.F.R. §4.16(a).

Given the foregoing, the Veteran has not met the schedular requirements for the assignment of a TDIU pursuant to 38 C.F.R. § 4.16(a) at any time during the period that is the subject of this appeal.  The Board must consider the provisions of 38 C.F.R. § 4.16(b), however, which provide for referral of cases for extraschedular consideration if a veteran is unemployable by reason of service-connected disability, but does not meet the schedular requirements for consideration under 38 C.F.R. § 4.16(a). 

For a veteran to prevail on a claim for a total compensation rating based on individual unemployability on an extraschedular basis, it is necessary that the record reflect some factor which places the case in a different category than other veterans with equal rating of disability.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  This is so because a disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

The Board does not currently have jurisdiction to authorize an extraschedular rating in the first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996); Cf. 66 Fed. Reg. 49, 886 (Oct. 1, 2001) (final rule proposal to authorize the Board to assign an extraschedular rating).  It may, however, determine that a particular case warrants referral to the Director of Compensation Service for extraschedular consideration under 38 C.F.R. § 3.321(b) and 38 C.F.R. § 4.16(b). 

The Board finds that the weight of the evidence of record shows that the service-connected disabilities do not prevent the Veteran from securing and following all forms of substantially gainful employment consistent with his work and educational background.  The weight of the medical evidence shows that the service-connected disabilities impact the Veteran's ability to work in more physical occupations and prevent the Veteran from performing physical work to include heavy lifting due to limited motion and pain.  However, the weight of the evidence establishes that the disabilities would not have sufficient impact on the Veteran as to preclude sedentary employment.  The salaries as reported by the Veteran when he was working generally meet the requirement of substantially gainful employment and exceed the poverty threshold. 

Regarding the Veteran's work and educational background, the evidence shows that he has a high school education.  In this regard, the Veteran reported that he last worked full time in 2010 as a self-employed truck driver.  Additionally, he has indicated that he previously worked as an iron worker.  

Regarding the service-connected scars, the September 2010, March 2012, January 2016, and January 2017 VA examiners opined that the Veteran's scars did not affect the Veteran's usual occupation and daily activities.  

Regarding the service-connected nose disability, the September 2010 VA examiner indicated that the Veteran's fractured nose residuals did not affect the Veteran's usual occupation and daily activities.  

Regarding the service-connected right and left shoulder disabilities, in a March 2011 Firelands Physician Group letter, Dr. D.G. reported that the Veteran had a functional capacity evaluation on February 16, 2011 at Advanced Health and that the work status recommendation was for totally disabled from all employment or work at home.  However, this assessment was not based on the impact of service connected disabilities alone, but also took into account non-service connected disabilities.  Thus, the opinion does not address the TDIU criteria.

The March 2012, January 2016, and January 2017 VA examiners opined that although the Veteran's shoulder conditions impacted his ability for physical employment that would require any overhead or repetitive upper extremity lifting, it would not impact his ability for some type of sedentary employment.  

The Board acknowledges that the Veteran's service-connected disabilities may limit his ability to obtain employment; however, the issue is not whether the Veteran is unemployed or has difficulty finding employment, but rather, whether the Veteran is capable of performing acts required by employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The evidence does not show that the Veteran cannot perform the acts required by employment due to his service connected disabilities. It is shown by the evidence that, while he is precluded from employment requiring physical work, such as a truck driver or ironworker, he has the ability to be employed in sedentary work even when considering his educational and vocational background as indicated in the October 2007 Functional Capacity Evaluation, March 2012 VA Shoulder and Arm examination, March 2012 VA Sinusitis examination, and January 2017 VA Shoulder and Arm Conditions examination.

The Veteran also has provided lay statements that his current service-connected disabilities preclude all forms of substantially gainful employment.  While the Veteran, as a layperson, is competent to describe observable symptoms and firsthand events, he is not considered competent to provide an opinion as to whether the service-connected disabilities are of such severity as to prevent all forms of substantially gainful employment.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Determining the degree of severity of a disability is a complex medical question.  The Veteran has not been shown to possess the medical knowledge or expertise to provide such an opinion as to whether his service-connected disabilities prevent him from being able to be employed.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  It is not shown that the Veteran has the expertise to provide a medical opinion as how each disorder affects his ability to be employed.
The Board's decision must apply the controlling regulations to the evidence of record.  In this case, because the Veteran's service-connected disabilities do not meet the schedular requirements for assignment of a TDIU and because the evidence does not provide a basis for referral for extraschedular consideration, the claim for a TDIU must be denied.  38 C.F.R. § 4.16(a), (b). 


ORDER

An initial evaluation in excess of 20 percent for right rotator cuff tear associated with service-connected left shoulder disability, from December 1, 2006, is denied.  

An evaluation in excess of 20 percent for left shoulder impingement, tendonitis, and degenerative arthritis as the residual disability of an in-service left humerus fracture prior, to July 16, 2009, is denied.  

An evaluation in excess of 30 percent for left shoulder impingement, tendonitis, and degenerative arthritis as the residual disability of an in-service left humerus fracture, from July 16, 2009, is denied.  

Service connection for weakness, deterioration of the muscle in both arms and cramping of both hands; to include as due to service-connected right and left shoulder disabilities, is denied.  

TDIU is denied.

			
         ANTHONY C. SCIRE, JR.	MATTHEW W. BLACKWELDER                                               
	             Veterans Law Judge                                      Veterans Law Judge
       Board of Veterans' Appeals                          Board of Veterans' Appeals

_____________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


